DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.


Application Status
Applicants amendments filed October 3, 2022, amending claims 162, 167, 170, 178, 184, 187, and 191, and cancelling claim 166 is acknowledged.  183 and 193 remain withdrawn from further consideration pursuant to 37 CFR l.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Accordingly, claims 162-163, 165, 167-168, 170-182, 184, 186-189 and 191-192 are under examination.
The amendments to independent claims 162, 178 and 184 are sufficient to overcome the previous rejections under 35 USC 102 and 103 in view of Doudna, Doudna2014 and/or Severinov, which are now withdrawn.  Any other rejection or objection not reiterated herein has also been overcome by amendment.  Applicant's amendments and/or arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Priority
As detailed in the office action mailed June 1, 2022, provisional applications 62351662, 62351803, 62376377, 62410366, and 62432240 to which Applicants claim priority fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The Cas13a effector proteins from the bacterial species/strains recited in claim 162, 178, 184 and 193 are not disclosed in the above provisional application.  The priority date for claims 162-163, 165, 167-168, 170-182, 184, 186-189 and 191-193 is March 15, 2017.


Drawings
The drawings are objected to because FIG 67 (Sheets 131-136): The partial views of FIG. 67 are spread across 6 sheets, but only three letters (A-C) are used. 37 C.F.R. l.84(u)(l) requires that "partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter." See MPEP 608.02.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicants argue that the submitted Drawings address the objections (Remarks, page 8, ¶2).   This argument has been fully considered, but is not persuasive since the filed Drawings of FIG. 67 still recite “67A Cont’d”, “67B Cont’d”, and “67B Cont’d”.  The partials views of FIG. 67 should be labeled FIG. 67A-F.


Claim Objections
Claims 162, 178 and 184 are objected to because of the following informalities:  
In the Markush group of Cas13a CRIPSR-Cas effector proteins, “Blautia sp. Marseille-P2398” is recited twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – New Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 168, 171, and 192 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 168, 171 and 192 each recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation.  Claims 168 and 192 recite “where the one or more polynucleotides molecules comprise one or more regulatory elements . . . , optionally wherein the one or more regulatory elements comprise a promoter(s) or inducible promotor(s).”  Claim 171 recites “wherein the effector proteins contains one or more mutations, optionally within an HEPN Domain . . .”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  
In the present instance, claims 168 and 192 recite the broad recitation “regulatory elements”, and the claims also recite “promotor or inducible promoter” which is the narrower statement of the range/limitation.  Claim 171 recites the broad recitation “the effector protein contains one or more mutations”, and also recites “optionally within the HEPN domain corresponding to R597A, H602A, R1278 A, and/or H1283”, which is a narrower statement of the range/limitation.  Although “optionally” can be used in claims to indicate acceptable alternatives, in the present case “optionally” is not used to specify acceptable alternatives. See MPEP 2173.05(h).  Instead, it is used to specify narrower ranges. It is the combination of the broad range and narrow range in the same claim that renders the claims indefinite.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 101 – New Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 178 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are drawn to a cell engineered to comprise or express, the composition of a component thereof of a non-naturally occurring or engineered composition comprising a Cas13a CRISPR-Cas effector and one or more nucleic acid components.  However, the claims do not include elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exceptions as outlined below. 

Subject Matter Eligibility Test for Products and Processes
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES 
Claim 178 is directed to a cell comprising a composition or a component thereof.  Thus, the claims are directed to a statutory category (e.g., a product).

Step 2A, Prong One - Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES
 Natural products have been identified by the courts by way of example, including natural products.  The claim recites one judicial exception: a cell engineered to comprise or express, the composition or a component thereof: a non-naturally occurring or engineered composition comprising i) a Cas13a CRISPR-Cas effector protein, and ii) one or more nucleic acid components comprising a heterologous guide sequence.   Because claim 178 only requires the cell to contain a single component of the composition, the broadest reasonable interpretation of the cell is one that contains either the Cas13a CRISPR-Cas effector, or the nucleic acid component, or both.  
For natural products, products that are not “markedly different” than their naturally occurring counterpart are judicial exceptions. See MPEP 2016.04((b).  MPEP 2106.04(c) outlines the markedly different analysis.  Although the claim recites “non-naturally occurring or engineered composition”, MPEP 216.04(c) makes clear that the product must be compared to a naturally occurring counterpart to determine if it is markedly different and patent eligible.  The closest naturally occurring counterpart to the cell of claim 178 is a cell containing a Cas13a effector protein.  Cas13a proteins are of bacterial origin.  The cell of claim 178 is generic, and therefore, encompasses bacterial cells.  The naturally occurring counterpart of the cell in claim 178 is a bacterial cell from the species/strains recited in claim 178.  There are no other required features of the claimed cell because the nucleic acid components are not a required component of the cell.  Therefore, the claimed cell containing a Cas13a effector protein is not markedly different than its naturally occurring counterpart and constitutes a judicial exception.

Step 2A, Prong Two - Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
   The Supreme Court has long distinguished between natural products themselves, which are not patent eligible, and the integration of those natural products into practical applications, which are patent eligible. The phrase "integration into a practical application" requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  In this case, the claim is only directed to the cell.  Therefore, there is no meaningful limitation to the judicial exceptions.

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO 
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to "significantly more" than the judicial exception(s) itself.  The claim as a whole is evaluated as to whether it amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05).  Claim 178 does not recite any additional elements.  Therefore, the claim does not amount to something significantly more than the judicial exceptions.     


	Double Patenting – New and Sustained Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 162-163, 165, 167 and 170-172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 11174515 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 recites a detection system (i.e., a composition) comprising a Cas13 protein and one or more polynucleotides that allow binding to a target sequence.  Patented claim 7 recites wherein the Cas13/C2c2 protein is from Eubacteriaceae bacterium CHKCI004 or Blautia sp. Marseille-P2398.  Patented claims 27-35 recite the guide RNA is engineered to detect (i.e. bind to) targets in/of mammalian organs, diseases and/or genes.  Patented claim 2 recites the Cas13a protein is catalytically inactive (i.e. comprises one or more mutations) and comprises a tag (i.e., a functional domain).  Patented claim 10 recites the Cas13 has one or more HEPN domains.  
The patented claims do not recite the Cas13/C2c2 has a localization signal or one or more mutations within the HEPN domain.  The patented claims also do not recite the guide nucleic acid comprises a dual direct repeat sequence.  The specification of the patented claims teaches “In some embodiments, a CRISPR system comprises one or more NLSs and one or more NESs.” (Column 43, lines 15-16).  The patented specification also teaches guide nucleic acids contain direct repeats (Column 42, lines 54-55).  The patented specification teaches in preferred embodiments the C2c2 effector comprises one or more mutations including R597A (Column 60, lines 49-58).  Thus, patented claim 1 is interpreted to provide coverage for Cas13a comprising a localization signal recited in present claim 162, Cas13a with mutations recited in present claim 171, and the nucleic acids containing dual direct repeats recited in claim 172.  Because present claims 162-163, 165, 167 and 170-172 are anticipated by the patented claims as properly construed, present claims 162-163, 165, 167 and 170-172 are not patentably distinct from the patented claims recited above.

Claims 162-163, 165, 167 and 170-172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10266887 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 recites contacting a sample with a Cas13 protein and one or more polynucleotides that form a complex with Cas13 and bind a target sequence.  Patented claim 5 recites the Cas13 has one or more HEPN domains.  Patented claim 8 recites the Cas13 is a Cas13a.  
The patented claims do not recite the Cas13 has a localization signal, comprises a functional domain, or one or more mutations within the HEPN domain.  The patented claims do not recite the Cas13 originates from any specific strain/species. The patented claims do not recite the guide RNA targets a sequence in a mammalian locus.  The patented claims also do not recite the guide nucleic acid comprises a dual direct repeat sequence.   However, the specification of the patented claims teaches “In some embodiments, a CRISPR system comprises one or more NLSs and one or more NESs.” (Column 42, lines 35-36).   The patented specification teaches the Cas13/C2c2 effector protein can originate from “Eubacteriaceae bacterium CHKC1004; Blautia sp. Marseille-P2398; . . . Chloroflexus aggregans; Demequina aurantiaca; Thalassospira sp. TSL5-1; Pseudobutyrivibrio sp. OR37; Butyrivibrio sp. YAB3001; Blautia sp. Marseille-P2398; Leptotrichia sp. Marseille-P3007; Bacteroides ihuae; Porphyromonadaceae bacterium KH3CP3RA; Listeria riparia; and Insolitispirillum peregrinum” (Column 136, lines 28-49).  The patented specification also teaches guide nucleic acids contain direct repeats (Column 42, lines 7-8).  The patented specification teaches in preferred embodiments the C2c2 effector comprises one or more mutations including R597A (Column 60, lines 3-13).   The patented specification teaches Cas13/C2c2 proteins can be linked to functional domains (Column 31, lines 4-12).  Thus, patented claim 1 is interpreted to provide coverage for Cas13a comprising a localization signal recited in present claim 162, Cas13a with mutations recited in present claim 171, and the nucleic acids containing dual direct repeats recited in claim 172.  Because present claims 162-163, 165, 167 and 170-172 are anticipated by the patented claims as properly construed, present claims 162-163, 165, 167 and 170-172 are not patentably distinct from the patented claims recited above.


Claims 162-163, 165, 167, 170-172 and 176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 11021740 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 recites a diagnostic device (i.e., a composition and delivery system) comprising a Cas13 protein and one or more polynucleotides that forms a complex with Cas13 which allows binding to a target sequence.  Patented claim 17 recites wherein the Cas13/C2c2 protein is from Eubacteriaceae bacterium CHKCI004, Blautia sp. Marseille-P2398, Chloroflexus aggregans; Demequina aurantiaca; Thalassospira sp. TSL5-1; Pseudobutyrivibrio sp. OR37; Butyrivibrio sp. YAB3001; Blautia sp. Marseille-P2398; Leptotrichia sp. Marseille-P3007; Bacteroides ihuae; Porphyromonadaceae bacterium KH3CP3RA; Listeria riparia; and Insolitispirillum peregrinum.  Patented claim 20 recites the guide RNA is engineered to bind to RNAs that are diagnostic of a disease state.  Patented claim 12 recites the Cas13 has one or more HEPN domains.  
The patented claims do not recite the Cas13/C2c2 has a localization signal, comprises a functional domain, or one or more mutations within the HEPN domain.  The patented claims also do not recite the guide nucleic acid comprises a dual direct repeat sequence.  The specification of the patented claims teaches “In some embodiments, a CRISPR system comprises one or more NLSs and one or more NESs.” (Column 43, lines 19-20).  The patented specification also teaches guide nucleic acids contain direct repeats (Column 42, lines 58-59).  The patented specification teaches in preferred embodiments the C2c2 effector comprises one or more mutations including R597A (Column 60, lines 54-64).  The patented specification teaches Cas13/C2c2 proteins can be linked to functional domains (Column 30, lines 55-63).  Thus, patented claim 1 is interpreted to provide coverage for Cas13a comprising a localization signal recited in present claim 162, Cas13a comprising a functional domain in claim 170, Cas13a with mutations recited in present claim 171, and the nucleic acids containing dual direct repeats recited in claim 172.  Because present claims 162-163, 165, 167, 170-172 and 176 are anticipated by the patented claims as properly construed, present claims 162-163, 165, 167, 170-172 and 176 are not patentably distinct from the patented claims recited above.


Claims 162-163, 165, 167-168, 170-182 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, and 12-28 of copending Application No. 16468234 (reference application) in view of Doudna (US 20170362644 A1, priority to June 16, 2016) and Doudna2014 (US 20140068797 A1, published March 6, 2014, priority to January 28, 2013).   
Copending claim 1 recites a plant (i.e., a composition, a cell, a eukaryotic cell, a multicellular organism, or a plant model) containing a Type VI CRISPR effector protein, a gRNA containing a guide sequence (i.e. one or more nucleic acids comprising a guide sequence) that can form a complex with the Type IV effector and bind to a target RNA.   Copending claim 8 teaches the effector protein is expressed from a functional promoter.   Copending claim 33 recites wherein the Type VI C2c2 effector is selected from a Markush group, which includes species in the Markush group of instant claims 162 and 178.  Copending claim 21 recites a composition comprising a Type VI CRISPR effector protein or polynucleotide encoding the protein and a guide RNA (i.e. a nucleic acid) comprising a guide sequence, wherein the guide RNA forms a complex with the effector and the complex can bind a target RNA. 
The copending claims do not recite the nucleic acid guiding components targets a mammalian target or that the C2c2 contains a functional domain, or a localization signal.  However, Doudna teaches other Type VI CRISPR systems using the Cas13a/C2c2 proteins and guide RNAs to function as an RNA - guided RNA endonuclease ([0004], [0094], [0193], [0422]-[0423], Fig 1A-E; 56J, 57).  Doudna teaches targeting mammalian substrate Target A.O_target_AES453 (FIG 15. Table 3).  Doudna teaches C2c2 comprises two HEPN domains (Fig 12B).  Doudna teaches C2c2 with catalytically inactive HEPN domains ([0202]).  Doudna teaches “a mammalian host cells comprising a nucleotide sequence encoding a variant C2c2 polypeptide ([0264]).
Doudna2014 teaches compositions and methods of modifying target nucleic acids using a DNA-targeting RNA (i.e., one or more nucleic acids with a guide sequence) and a site-specific modifying polypeptide Cas9 (Abstract).  Doudna2014 also teaches that Cas9 forms a complex with a single molecule guide RNA and can bind/cleave a target DNA sequence (Fig 1).  Doudna2014 also teaches “[i]n some embodiments, the site-directed modifying polypeptide comprises a heterologous sequence (e.g., a fusion). In some embodiments, a heterologous sequence can provide for subcellular localization of the site-directed modifying polypeptide (e.g., a nuclear localization signal (NLS) for targeting to the nucleus” ([0264]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a localization domain or other functional domain as described by Doudna2014 on the C2c2 of the co-pending claims because it would have amounted to a simple combination of known elements to bring about predictable results.  It also would have been obvious to include a guide RNA that targets a mammalian target because Doudna2014 teaches that a different Cas13a can target mammalian targets   It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Cas effector with one or more mutations in the HEPN domain as taught by Doudna because it amounts to a substitution of one know Type VI effector for another.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two direct repeat sequence (i.e. two guides) as taught by Doudna2014.  

21.	Claims 162-163, 165, 167-168, 170-177, 184, 186-189, and 191-192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 14, 16, 24, 25, 42-46, 51, 54, 55, 57, 60-61, 65-66, 82, 86, 92-93 of copending Application No. 16629310 (reference application) in view of Doudna (US 20170362644 A1, priority to June 16, 2016) and Doudna2014 (US 20140068797 A1, published March 6, 2014, priority to January 28, 2013).   
Copending claims 1 and 42 recites compositions comprising a Type VI CRISPR effector protein and one more guide RNAs (i.e. nucleic acid with a guide sequence) and methods for delivering them to modify a target sequence, respectively.  Copending claim 10 further recites wherein the target molecule comprises RNA.  Copending claim 24 recites a CRISPR system (i.e., composition) comprising Cas13a (i.e. a Type VI-A effector) and one or more guide RNAs (i.e., a nucleic acid with a guide sequence) that targets a viral RNA (i.e. an RNA sequence) and wherein Cas13a cleaves (i.e., binds) the target.  Copending claims 25 and 66 further recites wherein the Cas13a is an ortholog selected from a Markush group, which includes the species in the Markush group of instant claims 162 and 184.  Copending claims 16 and 57 recites wherein the effector protein optionally comprises an NLS or an NES (i.e. a functional domain and a localization signal).  Copending claims 2 and 43-44 recite that the polynucleic acid encoding the effector protein comprises a regulatory element.  Copending claim 14 recites that the effector protein comprises one or more mutations.  Copending claims 4-5 and 45-46 recite that the polynucleic acids encoding the guide RNA or effector protein are comprised in a vector, or more specifically a viral vector including an AAV or retroviral vector.  Copending claim 51 further recites wherein the target molecule is RNA.  Copending claim 54 further recites that the target molecule is cleaved (i.e. modified, i.e. a strand break).  Copending claim 82 recites the one or more guide RNA is 2—5 or more guide RNAs (i.e. dual direct repeats).  
The copending claims do not recite the guide RNA targeting a sequence of a mammalian locus.  Doudna teaches guide RNAs and other Cas13a orthologs can target mammalian sequences as described above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engineer the guide sequence to target a mammalian RNA as taught in Doudna for the reasons described above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


22.	Claims 162-163, 165, 167, 170-172 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 12-13, 16-17, 19-20, 39-40, 43, 45-47, 49-51 of copending Application No. 16961820 (reference application).   
Copending claims 1, 10 and 13 encompasses a system (i.e. a composition) including C2c2 effector and one or more guide RNAs.  Copending claim 13 further recites C2c2 effectors from a Markush group of bacterial species that includes the bacterial species in instant claims 162.  Copending claim 5 recites the CRISPR system contains an HEPN domain.  Co-pending claim 20 recites the guide RNA targets molecules that are diagnostic of a disease state, including diseases including cancer and auto-immune (i.e. are mammalian targets).  Copending claim 40 recites the CRISPR is catalytically inactive (i.e. has one or more mutations).  
The copending claims do not recite the Cas13 has a localization signal or comprises a functional domain.  The copending claims also do not recite the guide nucleic acid comprises a dual direct repeat sequence.   However, the specification of the co-pending claims teaches, a CRISPR system comprises one or more NLSs and one or more NESs. ([00252]).    The copending specification teaches the CRISPR effectors can be linked to functional domains ([00193]).  The copending specification teaches one or more guide RNAs with direct repeats ([00168]).  Thus, copending claim 1 is interpreted to provide coverage for Cas13a comprising a localization signal recited in present claim 162, Cas13a with mutations recited in present claim 171, and the nucleic acids containing dual direct repeats recited in claim 172.  Because present claims 162-163, 165, 167, 170-172 are anticipated by the patented claims as properly construed, present claims 162-163, 165, 167, 170-172 are not patentably distinct from the patented claims recited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 Response to Arguments
Applicant's argue that the Copending applications have a later US filing date than the present application, and as such, the non-statutory double patenting (NSDP) rejections should be withdrawn at the time of allowance (See Remarks, page 10, ¶5).  This argument has been fully considered.  Examiner agrees with Applicant that the NSDP rejections over the co-pending applications would be withdrawn at the time of allowance because of the present application’s earlier US filing date.  However, the rejections are not currently withdrawn because the claims are not in condition for allowance.  Furthermore, the claims are also rejected for NSDP over patented claims.  The US effective filing date of the patented and instant claims are not relevant for NSDP rejections over patented claims.


Conclusion
No claims are allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600